United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1883
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

  Gerald Medrano-Rodriguez, also known as Geraldo Medrano-Rodriguez, also
                        known as Gerald Rodriguez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: December 29, 2014
                            Filed: December 31, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Gerald Medrano-Rodriguez directly appeals following imposition of sentence
by the district court1 upon his guilty plea to a drug offense. His counsel has moved

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court erred in refusing to grant Medrano-Rodriguez an additional
one-level reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b).
Medrano-Rodriguez has filed a pro se brief, arguing for the first time on appeal that
the government breached the plea agreement by withholding a section 3E1.1(b)
motion. The government has moved to dismiss based on an appeal waiver in the
written plea agreement.

       We deny the government's motion to dismiss, because we have some concern
as to whether the district court drew appellant's attention to the waiver in the manner
contemplated by Federal Rule of Criminal Procedure 11(b)(1)(N). See United States
v. Boneshirt, 662 F.3d 509, 516 (8th Cir. 2011), cert. denied, 132 S. Ct. 1613 (2012).

       Reviewing for plain error, we reject as meritless Medrano-Rodriguez’s pro se
argument that the government breached the plea agreement. See United States v.
Yellow, 627 F.3d 706, 708-09 (8th Cir. 2010). Further, we need not reach the merits
of the argument in counsel’s Anders brief. Medrano-Rodriguez was subject to a 120-
month statutory minimum sentence, which would have trumped the lower range
resulting from an additional level of reduction for acceptance of responsibility–
producing a Guidelines range of 120-121 months in prison. The district court
sentenced Medrano-Rodriguez to 120 months, the very lowest sentence that the court
could have imposed in the circumstances of this case. See United States v. Chacon,
330 F.3d 1065, 1066 (8th Cir. 2003). Finally, having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-